 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PABLO MENDOZA CHAVEZ,                              Case No. 1:20-cv-00471-SKO (PC)
12                      Plaintiff,                      ORDER GRANTING APPLICATION TO
13                                                      PROCEED IN FORMA PAUPERIS AND
            v.
                                                        DIRECTING PAYMENT OF INMATE
14   KINGS COUNTY, et al.,                              FILING FEE BY KINGS COUNTY JAIL

15                      Defendants.                     (Doc. 2)
16

17          Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C.

18   section 1915. (Doc. 2) Plaintiff has made the showing required by section 1915(a); and, therefore,

19   his request will be granted. Notwithstanding his in forma pauperis status, Plaintiff is obligated to

20   pay the statutory filing fee of $350 for this action. 28 U.S.C. § 1915(b)(1).

21          Accordingly, the Court ORDERS:

22          1. Plaintiff’s application to proceed in forma pauperis (Doc. 2) is GRANTED;

23          2. The Kings County Sheriff or his designee shall collect payments from Plaintiff’s

24               inmate trust account in an amount equal to twenty percent of the preceding

25               month’s income credited to the account, and shall forward those payments to the

26               Clerk of the Court each time the amount in the account exceeds $10, in

27               accordance with 28 U.S.C. section 1915(b)(2), until a total of $350 has been

28               collected and forwarded to the Clerk of the Court. The payments shall be clearly
 1                 identified by the name and number assigned to this action.

 2            3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 3                 Plaintiff’s in forma pauperis application on the Kings County Sheriff at P.O. Box

 4                 1699, Hanford, CA 93230.

 5            4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

 6                 Department, U.S. District Court, Eastern District of California, Sacramento Division.

 7
     IT IS SO ORDERED.
 8

 9   Dated:        April 6, 2020                                     /s/   Sheila K. Oberto             .
                                                             UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
